Citation Nr: 1212600	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a an increased evaluation in excess of 10 percent for left hip greater trochanteric bursitis and degenerative joint disease (DJD), (excluding the period from September 13, 2007, through October 31, 2007, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).  

2.  Entitlement to an evaluation in excess of 10 percent for left hip scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

In a January 2008 rating decision, the RO assigned a temporary total disability evaluation from September 13, 2007, to November 1, 2007, based upon hip surgery.  Thereafter, the RO again assigned a 10 percent disability evaluation.  

The Veteran appeared at a hearing before a local hearing officer at the RO in April 2008, and at a Board hearing before a Veterans Law Judge in October 2009.  A transcript of each hearing is of record.  

In August 2011, the Board sent the Veteran a letter informing him that the VLJ who conducted the October 2009 Board hearing was no longer with the Board and that, as a result, he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  He elected to have a new hearing, which was held before the undersigned Veterans Law Judge in December 2011.  A transcript of this hearing is also of record.  


FINDINGS OF FACT

1.  Throughout the rating period under appellate review, the Veteran's left hip greater trochanteric bursitis and DJD is shown to have been manifested by a disability picture approximating no more than extension limited to 5 degrees.  

2.  Throughout the rating period under appellate review, the Veteran's left hip scars are shown to be manifested by a disability picture approximating no more than superficial scars painful on objective examination. 

3.  Beginning September 10, 2007, the service-connected disabilities alone are shown to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for the Veteran's left hip greater trochanteric bursitis and DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5251 (2011).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for the Veteran's left hip scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118 including Diagnostic Code 7804 (2008).

3.  The criteria for a TDIU rating have been met beginning September 10, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at hearings before the Board.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded VA examinations throughout the period of appellate review to evaluate the severity of his service-connected hip and scar disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected hip and scar disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be '99' for all unlisted conditions.  38 C.F.R. § 4.27.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the September 2006 claims on appeal.

Finally, in cases for increased ratings, the Board must also determine whether the schedular evaluation assigned is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

A.  Left Hip Greater Trochanteric Bursitis and DJD

The Veteran's left hip disability has been rated as 10 percent disabling under Diagnostic Code (DC) 5299-5251 throughout the entire period of appellate review, excluding the period from September 13, 2007, through October 31, 2007, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30.  

Musculoskeletal disabilities involving bursitis are evaluated under bursitis under DC 5019, which provides that the disease will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.  

Under DC 5003, regarding degenerative arthritis, where established by x-ray findings, the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

DC 5251, concerning limitation of extension of the thigh, provides a 10 percent rating for extension limited to 5 degrees.

Under DC 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, concerning impairment of the thigh, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Other potentially applicable diagnostic codes consist of DC 5250, concerning ankylosis of the hip; DC 5254, concerning flail joint; and DC 5255 concerning impairment of the femur.  38 C.F.R. § 4.71a.

(The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).)

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, Burton, 25 Vet. App. at 5.

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In the present case, the Board finds in comparing the symptoms of the Veteran's the left hip disability to the rating criteria that a schedular rating in excess of the presently-assigned 10 percent is not warranted, for the following reasons.  

The present 10 percent rating is assigned based on limitation of extension, under DC 5251.  However, a 10 percent rating is the highest rating available under DC 5251.  Consequently, a higher schedular rating under DC 5251 is not assignable.  See 38 C.F.R. § 4.71.  

Furthermore, the pertinent evidence shows no indication of limitation of flexion more nearly approximating 30 degrees or limitation of abduction with motion lost beyond 10 degrees.  To the contrary, the pertinent evidence first includes a private treatment note dated in May 2006 showing painful movement (any limitation of motion in flexion found was not identified).  An August 2006 private treatment notes shows passive motion of the hip that was "not particularly painful," as he had "almost" normal passive motion, which was "not quite full."  A private evaluation from October 2006 shows tenderness over the greater trochanter.  

The Veteran underwent a VA examination in May 2007, and range of motion studies at that time showed full range of motion, but with pain beginning with abduction at 30 degrees; flexion was to 90 degrees with pain; external rotation was to 60 degrees; and internal rotation to 40 degrees.  The VA examiner also found the Veteran had painful motion with decreased motion from 5 to 10 degrees upon repetitive testing with the major functional impact as pain.  The Veteran endorsed flare-ups during which he was unable to do any activity.  

The Veteran then underwent left hip greater trochanteric bursal excision in September 2007.  After the convalescent period from September 2007 through October 2007 following this surgery, the next pertinent evidence consists of a January 2008 VA outpatient treatment note showing that the Veteran had flexion to 76 degrees (with no indication as to whether there was further limitation of motion due to pain or the other Deluca factors).  Private records also dated in January 2008 reflect improvement of left hip symptoms.

Finally, the Veteran underwent a second VA examination in January 2009.  At that time, range of motion testing showed flexion from 70 to 80 degrees; adduction limited to 25 degrees due to pain; abduction limited to 45 degrees due to pain; external rotation to 60 degrees; and, internal rotation to 40 degrees.  The VA examiner found that the joint was painful on motion, but the range of motion and joint function was not otherwise additionally limited on repetitive use due these factors, and the Veteran denied flare-ups.  

The remaining evidence consists of VA and private treatment records showing complaints related to the hip, but without range of motion findings provided in degrees.  

This evidence, in summary shows that the left hip disability is not manifested by limitation of flexion more nearly approximating 30 degrees or limitation of abduction with motion lost beyond 10 degrees, even when considering functional limitation due to the DeLuca factors.  Rather, the evidence shows arthritis causing limited motion, which is consistent with the presently-assigned 10 percent rating under DC 5003.  See 38 C.F.R. § 4.71al Mitchell, 25 Vet. App. at 33, 43.

The Board also recognizes that the private treatment records, cited above, are not acceptable for VA rating purposes because they do not provide range of motion findings in degrees of limited motion.  Likewise, the Veteran has asserted, such as in his January 2008 substantive appeal, that he has stiffness, pain, weakness, and lack of endurance, with severe degenerative changes.  His assertions, while credible, also do not offer competent evidence regarding degrees of limited motion.  Where "a private examination report reasonably appears to contain information necessary to properly decide a claim but [the examination] is 'unclear' or 'not suitable for rating purposes," the Board must seek further development, to include obtaining the missing information through a new VA examination.  Savage v. Shinseki, 24 Vet. App. 124 (2010). 

However, here, the two VA examinations, performed in May 2007 and January 2009, adequately describe the symptomatology and are proximate in time to the private treatment before and after the September 2007 surgery, and the Veteran's own assertions.  Moreover, the VA examinations do not reflect a material discrepancy between each other or the remaining evidence, including the Veteran's own testimonial statements.  Thus, further clarification from the private physicians is not necessary.  See Savage, 24 Vet. App. at 270.

Furthermore, the evidence does not show ankylosis, flail joint, or impairment of the femur.  Thus, a higher rating is not assignable under DCs 5250, 5254, or 5255.  38 C.F.R. § 4.71a. 

For the sake of completeness, the Board takes notice of a January 2008 VA outpatient treatment record, which identifies the Veteran as having a history of two hip replacements.  Although DC 5054 under 38 C.F.R. § 4.71a contemplates a minimum 30 percent rating for hip replacement, the evidence here, including the Veteran's own statements, shows no other indication of a hip replacement.  Thus, the January 2008 VA treatment record is more consistent with a factual error recorded by the provider.  Thus, an increased rating is not warranted on this basis.  

Finally, the Board also notes that a private treatment record dated in August 2006 shows findings of significant atrophy of the left thigh muscle when compared to the right.  There is no indication, however, of functional limitation related to this finding.  More importantly, the evidence does not establish functional limitations due to muscle injury related to the service-connected left hip disability.  Thus, a separate disability rating is not warranted on the basis for muscle disability under 38 C.F.R. § 4.73.  See also 38 C.F.R. § 4.56.  

In summary, the Board finds that an evaluation higher than 10 percent is not warranted for the Veteran's for left hip greater trochanteric bursitis and DJD.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board also finds that referral for extraschedular consideration is not warranted as the schedular evaluation is not inadequate.  Although evaluations in excess of 10 percent are available for certain manifestations of his disability, the medical evidence reflects that those manifestations are not present in this case, as discussed in detail herein above.  Rather, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

B.  Left Hip Scars

Ratings of scars are assigned under 38 C.F.R. § 4.118 (2008), DCs 7800 to 7805. 

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that such revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the 2006 claim.)

Pertinent in this case, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars painful on objective examination.  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7801, addressing scars that are deep or cause limitation of motion, provides a 10 percent rating for such scars in area(s) exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is assigned for such scars in area(s) exceeding 12 square inches (77 sq. cm.).  A 30 percent rating is assigned for such scars in area(s) exceeding 72 square inches (465 sq. cm.).  A 40 percent rating is assigned for such scars in area(s) exceeding 144 square inches (929 sq. cm.).

Also potentially pertinent are Diagnostic Code 7802, concerning scars other than on the head, face, or neck, that are superficial or that do not cause limited motion where they cover an area or areas of 144 square inches (929 sq. cm.) or greater; Diagnostic Code 7803, concerning scars that are superficial and unstable; Diagnostic Code 7804, addressing a superficial scar that is painful on examination; and Diagnostic Code 7805, which provides that other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118; see also Schafrath, 1 Vet. App. at 593.

(As the Veteran's scars are on the hip, Diagnostic Code 7800, concerning scars of the face, is not for application.)

The pertinent notes to the above diagnostic codes provide that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802.  A "deep" scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801.  A "superficial" scar is one not associated with underlying soft tissue damage.  Diagnostic Codes 7802, 7803, 7804.  (4)  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803.  See 38 C.F.R. § 4.118.

The pertinent evidence here first includes results of a private evaluation in August 2006 noting a surgical scar on the left hip.  Likewise, a private orthopedic evaluation from October 2006 notes a well-healed lateral surgical incision.

On VA examination in May 2007, the VA examiner's findings consisted of a well-healed lateral incision, 10 inch vertical scar measuring less than an inch in width with atrophy along the scar and scaling with tenderness to palpation directly over the scar.  The scar was deep, attached to underlying tissue, had adherence to underlying tissue, an atrophied texture, was deep (not superficial), involved mild keloid formation along the scar, and was hypopigmented.  The scar was not unstable, elevated or depressed surface contour on palpation, did not involve inflammation or edema, had no areas of induration and inflexibility, and involved no limitation of motion or other functional limitation.

In September 2007, the Veteran underwent surgery, which involved an incision over the prior scar.  

Next, the Veteran underwent a further VA examination in April 2009.  At that time, he complained of bursectomy scar that was "a little tender," but getting less tender over time, and the other scars were not painful.  On physical examination, the VA examiner found a left anterior hip scar, curvilinear, 13 cm x 1 cm; a left lateral hip surgical scar that was linear, vertical, 25 cm x .75 cm with cross hatching; and a bursectomy linter scar superimposed over left later hip scar 12 cm x .75 cm.  (The Board notes that the total surface area of these scars, as measured by the April 2009 VA examiner, equals 40.75 cm square centimeters.)  There was no pain except for the newer bursectomy scar; no adherence to underlying tissue; no inflammation, edema or keloid formation; no induration/inflexibility; and no limitation of motion or other functional limitation.  The scars had smooth texture; were stable; had slight elevation of left lateral scars, and slight depression of anterior left hip scar, but were superficial with no underlying soft tissue damage.  The older scars were hypopigmented; the newer scar was slightly hyperpigmented.  The VA examiner's assessment was post surgical scars with no functional limitations, but with mild discomfort to firm touch over the newer scar.  

Lastly, the Veteran underwent another VA examination in March 2010.  The Veteran reported that the initial scars did not bother him, but he still had tenderness over the 2007 bursectomy scar.  He had no other reported symptoms, such as skin breakdown, and no reported limitations on routine daily activities or employment.  The Veteran also had some embarrassment regarding the appearance of the scars.  On physical examination, the VA examiner the left anterior hip scar, curvilinear, was 13 cm x 1 cm; the "original" left lateral hip surgical scar was linear, vertical, and 25 cm x 1 cm at widest with cross hatching and a 2 x 2 cm "ovalish" scar at the top; and the bursectomy linter scar superimposed over left later hip scar, mid, comprised 8 cm of the lateral hip scar.  (The Board notes that the combined surface area of the scars equaled 42 cm).  There was tenderness, but no breakdown, they were superficial and not deep, and involved no inflammation, edema, or keloid formation.  Finally, there was no limitation of motion or function.  The VA examiner's assessment was post-surgical scars with no functional limitations, but with mild discomfort to firm touch over newer scar. 

This evidence, in summary, shows a post-surgical scar painful on examination, which is consistent with the presently-assigned 10 percent rating under DC 7804.  A rating higher than 10 percent is not available and, thus, is not assignable, under DC 7804.  See 38 C.F.R. § 4.118.  

This evidence also shows that a higher rating is not warranted under the remaining, potentially applicable diagnostic codes.  

First, regarding DCs 7801 and 7802, the May 2007 VA examination shows scars that were deep, but measured less than 12 square inches.  Similarly, the later VA examinations, in April 2009 and March 2010, both show scars that were superficial and measured less than 12 square inches (77 square centimeters).  Specifically, they measured 40.75 centimeters in April 2009, and 42 square centimeters in March 2010.  Thus, the next-higher rating is not warranted under either DCs 7801 or 7802.  See id.  

Also on this issue, the Board acknowledges the Veteran's October 2009 hearing testimony indicating his belief that separate 10 percent ratings were warranted for tenderness and for the size of the scars.  The Board notes that separate ratings are not assignable on this basis, however, as the scars do not meet the minimum criteria for a compensable rating under either DC 7801 or 7802, concerning dimensions of scars.  Thus, a separate rating is not assignable.  

Moreover, as with DC 7804, the schedular criteria of DCs 7803, do not provide for a rating higher than 10 percent.  See id.

Finally, regarding limitation of function under DC 7805, the record contains conflicting evidence regarding whether there is limitation of function due to the scars.  The Veteran wrote in his January 2008 substantive appeal, and reiterated at his December 2011 Board hearing, that his scars caused limitation of function.  In particular, the testified at the December 2011 Board hearing that his scar symptoms were precipitated by motion and by sitting.  

The Board notes, in this regard, that the Veteran is separately rated for orthopedic disabilities of the lumbar spine, left hip, and left knee.  Importantly, a January 2009 VA orthopedic examination relates his complaints of symptoms involving left hip weakness, stiffness, and swelling, but that it was "sometimes hard to tell as to whether the symptoms come from the hip or knee, but the entire left side hurts."  Although this statement was made in the context of an orthopedic evaluation, it demonstrates the Veteran's overall perception of his left lower extremity disability picture.  Thus, the Veteran's statements do not make clear whether the limitation of function he related to the scars at the December 2011 Board hearing is due solely to swelling of the scar rather than due to flare-up of the underlying orthopedic disabilities associated with activity.  

Generally, when it is not possible to separate the effects of distinct disabilities, such signs and symptoms must be attributed to a service-connected disability at issue.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Here, however, the medical evidence of record, particularly, the three VA examinations, affirmatively show that the Veteran's scars do not involve limitation of function.  The Board finds that the VA examination results are more probative than the Veteran's own statements on this question.  Although his statements are credible, this question concerns a complex medical matter that is not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In other words, the Veteran's own statements are insufficient to attribute any additional functional limitation to the service-connected scar rather than the underlying orthopedic disabilities, when the medical evidence clearly distinguishes the symptomatology.  Mittleider, 11 Vet. App. at 182.  Thus, to separately rate additional functional limitations due to the scar disability would amount to prohibited pyramiding under 38 C.F.R. § 4.14.

In light of the foregoing, the Board finds that the preponderance of the evidence is against assignment of a rating higher than 10 percent for the left hips scars.  Therefore, the benefit of the doubt does not apply on this issue.

The Board also finds that referral for extraschedular consideration is not warranted as the schedular evaluation is not inadequate.  Although evaluations in excess of 10 percent are available for certain manifestations of his scar, the medical evidence reflects that those manifestations are not present in this case, as discussed in detail herein above.  Rather, the diagnostic criteria adequately describe the severity and symptomatology of the disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

C. TDIU

The Veteran finally contends that a TDIU rating is warranted.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In the present case, the Veteran first raised the issue for a TDIU in December 2011, during the course of the appeal of the disability ratings presently before the Board.   The Board has accordingly considered all evidence of record dating within one year prior to receipt of the Veteran's appeal for a higher disability ratings since September 2006.  See Rice, 22 Vet. App. 447.  

The Veteran's service-connected disabilities are as follows: headaches, rated as 10 percent from November 1969, and 30 percent from June 1999; DJD of the lumbar spine associated with left hip greater trochanteric bursitis and DJD, rated as 20 percent from September 2007; left hip scars, rated as 10 percent from June 1999; left knee arthritis associated with left hip greater trochanteric bursitis and DJD, rated as 10 percent from September 2007; and left hip greater trochanteric bursitis and DJD, rated as 10 from June 1999, 100 from September 13, 2007 (pursuant to 38 C.F.R. § 4.30), and 10 percent from November 1, 2007.  His combined disability rating has been 40 percent since June 1999, and 60 percent from September 10, 2007 (not considering the temporary total evaluation assigned under 38 C.F.R. § 4.30, from September 13, 2007, until November 1, 2007, as noted above).  

The Board notes that the lumbar spine, left hip scars, and left knee disabilities, result from a common etiology, the left hip disability.  Thus, they are considered as one disability for purposes of determining whether the schedular criteria for a TDIU are warranted.  38 C.F.R. § 4.16(a).  The combined rating of these disabilities was 30 percent prior to September 10, 2007, and 40 percent since September 10, 2007, when service connection was granted for the lumbar spine disability.  Thus, the Veteran has satisfied the schedular criteria for award of a TDIU since September 10, 2007.  See 38 C.F.R. §§ 4.16(a), 4.25.  

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The evidence of record shows that the Veteran has been granted SSA disability benefits since July 30, 2005, when he stopped working.  Thus, there is no dispute regarding his unemployability.  

The fact that the Veteran is unemployed or has difficulty finding employment, however, does not warrant him to a TDIU alone.  A high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree; generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App. at 363.  Accordingly, the question is whether those service-connected disabilities cause a marked interference with employment in excess of that contemplated by the rating schedule.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

On this issue, the evidence is at least in a state of relative equipoise in showing that the service-connected disabilities alone produce unemployability.  

In particular, a May 2007 VA examination reflects the Veteran's report of retiring three years prior after several falls due to left hip weakness and developing chronic left knee pain.  

Two disability evaluations from November 2007, which were performed in connection with his SSA disability benefits claim, indicate that he may be able to perform his past type of work.  Nonetheless, the SSA Administrative Law Judge (ALJ) who reviewed this evidence in November 2009, found these two disability evaluations to be of little weight as they were less consistent with the record as a whole.  Rather, the SSA ALJ found that the Veteran had severe impairments consisting of numerous disabilities, including of the rotator cuff, right hand, lumbar spine, and left knee.  The Board notes that the SSA ALJ's determination is highly persuasive.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Finally, in a private treatment note from May 2011, the Veteran's treating orthopedic physician noted his opinion that the Veteran was unemployable, and could not do any gainful physical work.  The physician specifically expressed his opinion that the Veteran was "'100% disabled' at least from any kind of physically demanding work."

This evidence is at least in equipoise in showing that a TDIU rating is warranted since the Veteran met the schedular criteria since September 10, 2007.  

Prior to September 10, 2007, the Veteran did not satisfy the schedular criteria for award of a TDIU.  38 C.F.R. §§ 4.16(a), 4.25.  

Where the schedular criteria are not met, a TDIU rating may granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that a veteran's disability picture is exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b).  Again, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad, 5 Vet. App. at 529.  Consideration may not be given to the Veteran's age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

The Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet .App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  

In the instant case, the evidence of record shows that the Veteran's overall disability picture is not exceptional or unusual prior to September 10, 2007.  Rather, his service-connected disabilities are assigned schedular evaluations during that time period, and the schedular evaluations adequately describe the severity and symptomatology of the disabilities.  Accordingly, it is not factually ascertainable that the Veteran's service-connected disability picture presented such an unusual or exceptional disability picture, when considered in combination, demonstrating an inability to gain or maintain substantially gainful employment than would be permitted by his educational and occupational background.  Consequently, referral to the Director, Compensation and Pension Service, for consideration of whether a TDIU is assignable on an extraschedular basis prior to September 10, 2007, is not warranted.  Thun, 22 Vet. App. 115.

In conclusion, the Board finds that the overall service-connected disability picture since September 10, 2007, more closely equates with a documented level of industrial impairment manifested by the Veteran being prevented from working at substantially gainful employment than would be permitted by his educational and occupational background.  Accordingly, assignment of a TDIU is warranted, and the claim is granted.  


ORDER

An evaluation in excess of 10 percent for left hip greater trochanteric bursitis and DJD is denied.  

An evaluation in excess of 10 percent for left hip scars is denied.  

A total rating based on individual unemployability by reason of service-connected disability is granted beginning September 10, 2007, subject to the regulations controlling disbursement of VA monetary benefits.





______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


